Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
	

DETAILED ACTION
Response to Amendment
The Amendment filed on 4/21/2022 has been entered.  Claims 1-20 remain pending in the application. The Examiner has acknowledged that claims 1, 8 and 15 are amended.  Upon further examination of the specification (paras. [0036]-[0040]) it has been determined that data would either be disjunctive or eligible for parallel execution and the 112 rejection has been removed. Applicant amendments to the claims have not overcome the 101 and 102(a)(1) rejections previously set forth in the Final Office Action mailed 2/18/2022. 

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but are not persuasive. Applicant acknowledged the non-statutory obviousness type double patenting rejection however has not yet filed a terminal disclaimer. The double patenting rejection is maintained because there is no filed terminal disclosure and/or the claims were not amended in a manner to overcome the double patenting rejection. For the double patenting rejection, see paragraph 4 of Office Action dated 9/2/21. Upon further examination of the primary reference, the 102(a)(1) rejection is maintained.

The Applicant argues, on pp. 8-11:
On p. 9 (middle), cloud computing is not serverless computing, “… to a serverless computing environment, at which point the necessary computational resources are dynamically allocated to execute the UDFs or compute jobs - at no point in time is the user required to manage, or even be aware of, any underlying hardware or software resources. ”;
On p. 9 (middle), “Chen does not disclose determining… a subset of working nodes that are eligible to executive a UDF.”
On p. 9 (middle), “Chen does not disclose UDF.”
The Examiner respectfully disagrees.

	Claim 1 recites the limitation, “receiving and analyzing a user defined function (UDF) for information relating to data needed for execution of the UDF…generating and transmitting, at the serverless computing environment, one or more instructions to the subset of eligible worker nodes to pre-fetch the data needed for execution of the UDF, wherein the one or more instructions cause the subset of eligible worker nodes to pre-fetch the data needed for execution of the UDF and store the pre-fetched data.”
Applicant argues on p. 9 (middle), “cloud computing is not serverless computing” and “… to a serverless computing environment, at which point the necessary computational resources are dynamically allocated to execute the UDFs or compute jobs - at no point in time is the user required to manage, or even be aware of, any underlying hardware or software resources.”  
In response to applicant's argument that cloud computing is not serverless computing, Chen discloses a serverless computing (Abstract, cloud computing services).  “Serverless" is a misnomer in the sense that servers are still used by cloud service providers to execute code for developers (Wikipedia: Serverless computing). Cloud Computing or Cloud in general term, is a fine tuned distributed system from end users’ point of view, Node in Cloud Computing are servers (Gosh, Node in Cloud Computing : What this Node Means”, 9/10/2012. The claims are clearly drawn to distributed processing.  If the network in question is a distributed system, the nodes are clients, servers or peers (Wikipedia: Node (networking).  
Applicant recites language from the specification,  “… to a serverless computing environment, at which point the necessary computational resources are dynamically allocated to execute the UDFs or compute jobs - at no point in time is the user required to manage, or even be aware of, any underlying hardware or software resources.”  
Nowhere does the claim language recite, “to a serverless computing environment, at which point the necessary computational resources are dynamically allocated to execute the UDFs or compute jobs - at no point in time is the user required to manage, or even be aware of, any underlying hardware or software resources,” as argued.  . Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim 1 recites the limitation, “determining… a subset of working nodes that are eligible to executive a UDF.”
Applicant argues on p. 9 (middle), “Chen does not disclose determining a subset of working nodes that are eligible to executive a UDF”
In response to applicant's argument that Chen does not disclose determining a subset of working nodes that are eligible to executive a UDF, Chen discloses (Ill. PRELIMINARIES; p. 837, Assumption 5, information of both job scheduling and datasets can be obtained from the master node of the system. Each node in the cloud periodically reports the states of the running tasks and the stored data blocks to the master node. The master, therefore, can allocates tasks to the computing nodes based on a specific scheduling manner...).

Applicant argues on p. 9 (middle), “Chen does not disclose UDF.” 
In response to the applicant’s argument that “Chen does not disclose UDF.” Chen discloses ((Ill. PRELIMINARIES; p. 837, Assumption 5, see above). The UDF is being interpreted as the job that schedules/executes the instructions (tasks) of the UDF on the worker nodes of the cloud.) 

Independent claims 9 and 15 have the same arguments as claim 1 and are responded to using the same rationale. 
Dependent claims 2-7, 9-14 and 16-20 reiterate the arguments made above with respect to independent claims 1, 8 and 15, and are responded to using the same rationale. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Scheduling-Aware Data Prefetching for Data Processing Services in Cloud, 2017 IEEE 31st International Conference on Advanced Information Networking and Applications, 3/27/2017, hereinafter Chen).

Regarding claim 1, Chen discloses a method comprising: 
receiving and analyzing a user defined function (UDF) for information relating to data needed for execution of the UDF (III. PRELIMINARIES; p. 837, A. System Model, left column, lines 16-23, a Spark job is submitted, the driver process firstly asks the cloud manager for resources to launch executors. Tasks of the given job are sent to the executors to perform transformation or action operations. In the first stage of a job, the tasks usually perform transformation operation to load each data block of the input datasets from an external storage system and create RDDs…; III. PRELIMINARIES; p. 837, Assumption 5, information of both job scheduling and datasets can be obtained from the master node of the system. Each node in the cloud periodically reports the states of the running tasks and the stored data blocks to the master node…(Examiner’s Note: UDF is being interpreted as the job that schedules/executes the instructions (tasks) of the UDF on the worker nodes of the cloud.);
determining, at a serverless computing environment (Abstract, could computing services), a subset of worker nodes of a plurality of work nodes eligible to execute the UDF (III. PRELIMINARIES; p. 837, Assumption 5, information of both job scheduling and datasets can be obtained from the master node of the system. Each node in the cloud periodically reports the states of the running tasks and the stored data blocks to the master node. The master, therefore, can allocates tasks to the computing nodes based on a specific scheduling manner…) (Examiner’s Note: UDF is being interpreted as the job that schedules/executes the instructions (tasks) of the UDF on the worker nodes of the cloud.); 
generating and transmitting, at the serverless computing environment one or more instructions to the subset of eligible worker nodes to pre-fetch the data needed for execution of the UDF, wherein the one or more instructions cause the subset of eligible worker nodes to pre-fetch the data needed for execution the UDF and store the pre-fetched data (III. PRELIMINARIES; p. 837, A. System Model, left column, lines 16-23; §IV. Proposed Mechanism; p. 839, right column last line and p. 840 left column lines 1-27, Based on the job scheduling, the jobs j1 and j2 respectively hold two executors to perform their tasks. The task execution sequence is according to the indexes of tasks. The task executive sequence is according to the indexes of tasks.  The t1,3 and t1,4 are two tasks of job j1 respectively reading data blocks d1,3 and d1,4 from the external storage system, and the tasks and t2,4 and t2,5 of job j2 respectively write the data block d2,4 and d2,5  to the external storage system. There are 9 data blocks d1,1, d1,2, d1,3, d1,4, d2,1, d2,2, d2,3, d2,4, and d2,5, that have already cached in memory of the external storage system. We assume that the external storage system can at most cache 10 data blocks in memory. The initial phase firstly determines the number of data blocks that can be evicted from the memory. Based on the task execution sequence, the tasks t1,1, t1,2, t2,1, t2,2, and t2,3 are finished. Therefore, their corresponding input data blocks d1,1, d1,2, d2,1, d2,2, and d2,3 are decided to be evictable data blocks. After finding the evictable data blocks, the eviction phase then determines the number of data blocks that can be prefetched into memory. In this phase, all of the pending tasks t1,5, t1,6, t1,7, t1,8, t2,6, t2,7, t2,8, and t2,9 are the tasks that will be launched in near future. Their corresponding input data blocks d1,5, d1,6, d1,7, d1,8, d2,6, d2,7, d2,8, and d2,9 are decided to be the prefetchable data blocks. Finally, eight data blocks are decided to be prefetchable data blocks. The above initial phase just decides which data blocks are evictable and prefetchable. The executions of eviction and prefetching are actually performed in the following eviction phase and prefetching phase…; §IV. PROPOSED MECHANISM; p. 841, left col.,  lines 16-22,  the corresponding data block d1,5 of task t1,5 is selected to be prefetched in memory of computing node n1.  In the prefetching phase, it will check each computing node for prefetching data blocks. In the example of Fig. 3, the data blocks d1,6 d2,7 and d2,6 are selected to be prefetched in memory of computing node4s n2, n3 and n4, respectively...); and 
assigning the UDF to the subset of eligible worker nodes to execute the one or more instructions (§IV. PROPOSED MECHANISM; p. 841, left col., lines 6-16, the scheduler prefers to allocate pending tasks to where their input data blocks located to achieve data locality [16]. Based on data locality and scheduling policy, we can know which pending tasks will be launched on a specific computing node. As shown in Fig. 3, task t1,3 runs on computing node n1. If the running task t1,3 is completed, the node n1 will release an executor to run another pending task. To achieve data locality, the computing node n1 prefers to run the pending tasks of t1,5 and t2,9. The scheduler will select the task t1,5 to run on node n1 for reserving computing resources for each job…).

Regarding claim 2, Chen discloses the method of claim 1, 
wherein, the subset of eligible worker nodes are in an idle state, the subset of eligible worker nodes each store the pre-fetched data (§II. RELATED WORK, p. 836, left col., lines 7-8, Mammoth [7] is an implementation of in-memory techniques based on MapReduce framework); (§II. RELATED WORK, p. 836, right col., ¶3, lines 6-8, The tasks of each job can be allocated to all computing nodes for reaching maximum usage of CPU and memory resources [3]…) (Examiner’s note: Performance balance and idle time is utilized in the Hadoop MapReduce framework when the master pings every worker periodically. If no response is received from a worker in a certain amount of time, the master marks the worker as failed. Any map tasks, in-progress or completed by the failed worker are reset back to their initial, idle state, and therefore become eligible for scheduling on other workers.); and 
the assigning of the UDF includes selecting at least one of the subset of eligible worker nodes to execute the UDF (§IV. PROPOSED MECHANISM; p. 841, left col., lines 6-16).  

Regarding claim 3, Chen discloses the method of claim 1, wherein the subset of eligible worker nodes are selected based on at least one of a distance to a location of the data, an available capacity, or an estimated time to complete current tasks (§IV. PROPOSED MECHANISM; p. 841, left col., lines 6-16).  

Regarding claim 4, Chen discloses the method of claim 1, wherein the assigning of the UDF includes additional worker nodes of the plurality of worker nodes that have not stored the pre-fetched data (§IV. Proposed Mechanism; pp. 839-840, right col. last line and left col., lines 1-27; p. 839, right col., Evictable data blocks (The data blocks that can be evicted from memory). When multiple jobs running in the cloud, several data blocks may have been cached in memory. If a job reads its input dataset from the external storage system, each task of the job only reads one data block of the dataset. It means that the corresponding data block of a completed task will not be accessed again.).

Regarding claim 5, Chen discloses the method of claim 1, further comprising: 
determining whether the UDF is eligible for parallel execution (§II. RELATED WORK; p. 836, lines 13-16, GraphLab [8] is an efficient shared-memory implementation of parallel computing framework for machine learning. A graph based data model is exploited for representing data and computational dependencies; (III. PRELIMINARIES; p. 837, Assumption 5); 
in response to determining the UDF is eligible for parallel execution, generating a plurality of instructions to the subset of eligible worker nodes, each2Serial No.: 17/008,520Confirmation No.: 4758Attorney Docket No.: 662960(10094 14-US.02) instruction of the plurality of instructions to pre-fetch a portion of the data associated with the UDF (§IV. Proposed Mechanism; pp. 839-840, right col. last line and left col., lines 1-27; §IV. PROPOSED MECHANISM; p. 841, left col., lines 16-22); 
transmitting the plurality of instructions to the subset of eligible work nodes, wherein each instruction of the plurality of instructions is not transmitted to more than one node of the subset of eligible worker node (§IV. Proposed Mechanism; pp. 839-840, right col. last line and left col., lines 1-27; §IV. PROPOSED MECHANISM; p. 841, left col., lines 16-22); and 
assigning the UDF to the subset of eligible worker nodes (§IV. PROPOSED MECHANISM; p. 841, left col., lines 6-16).  

Regarding claim 6, Chen discloses the method of claim 1, wherein the assigning the UDF to the subset of eligible worker nodes is based on one or more parameters including completion time (§III. PRELIMINARIES; b. Scheduling Aware Data Prefetching, lines 1-16), degree of parallel computation desired, or power consumption.  

Regarding claim 7, Chen discloses the method of claim 1, wherein the one or more instructions includes at least a location of the pre-fetched data (§IV. PROPOSED MECHANISM; p. 841, left col., lines 6-16).

Claims 8 and 15 incorporates substantively all the limitations of claim 1 in system and non-transitory computer readable medium forms rather than method form and are rejected under the same rationale as with at least one processor; and at least one memory storing instructions, which when executed by the at least one processor, causes the at least one processor to (Fig. 3, memory; V. EVALUATION, p. 841, right col., lines 7-8, quad core 3.30 GHz processor, 32GB of memory).

Claims 9-13 and 16-20 incorporates substantively all the limitations of claims 1-6 in system and non-transitory computer readable medium forms rather than method form and are rejected under the same rationale.

Claim 14 incorporates substantively all the limitations of claim 7 in system form rather than method form and is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                             

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443